UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 1, 2009 OXIS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) DE 0-8092 94-1620407 (State or Other Jurisdiction of (Commission File (I.R.S. Employer Incorporation or Organization) Number) Identification No.) 468 N. Camden Dr., 2nd Floor, Beverly Hills, CA 90210 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: 310-860-5184 Copies to: Stephen M. Fleming, Esq.
